ORDER **
This court deferred submission of this matter pending the decision in United *158States v. Ameline, 409 F.3d 1073 (9th Cir. 2005) (en banc). This case is now submitted for decision as of June 3, 2005, and remanded to the district court for consideration in light of United States v. Booker, — U.S. —, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), under the procedures established in Ameline, 409 F.3d 1073.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.